                               Case 20-13224     Doc 45      Filed 09/08/20         Page 1 of 2
Entered: September 8th, 2020
Signed: September 4th, 2020

SO ORDERED




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                              at Baltimore
                                   In re:   Case No.: 20−13224 − MMH             Chapter: 13

Rhonda Wimbish
Debtor

                                  ORDER DISMISSING CASE
                        FOR FAILURE TO COMPLETE REQUIRED FILINGS
                      AND NOTICE THAT AUTOMATIC STAY IS TERMINATED
By notice of the Court dated March 12, 2020 and Orders of the Court entered July 24, 2020 and August 12, 2020 the
Debtor was admonished to file:

              Chapter 13 Plan and Certificate of Mailing Plan to all creditors
              Verification of Creditor Matrix
              Statement of Current Monthly Income and Calculation of Commitment Period and Disposable Income
              Summary of Assets and Liabilities, Schedules C, D, E, F, G, H, I and J with Declaration Concerning
              Schedules
              Statement of Financial Affairs




The Debtor has failed to comply with said instructions of the Court. It is, therefore, by the United States Bankruptcy
Court for the District of Maryland,

ORDERED, that, pursuant to 11 U.S.C. § 105(a) and § 1307(c), the above−captioned case under Chapter 13 is
dismissed; and it is further

ORDERED, that, to the extent the Trustee holds funds that would otherwise be returned to the Debtor, the Trustee
shall first deduct and remit to the Clerk the amount of $ −0− for unpaid filing and administrative fees; and

ALL PARTIES ARE HEREBY NOTIFIED, that the automatic stay imposed by 11 U.S.C. § 362(a) is terminated.

cc:    Debtor
       Attorney for Debtor − PRO SE
       Case Trustee − Robert S. Thomas II

                                                    End of Order
                             Case 20-13224   Doc 45   Filed 09/08/20   Page 2 of 2

15x06 (rev. 12/01/2015) − lalexander
